UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7371


PETER K. MUKURIA,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Head Director of VDOC; RANDALL MATHENA,
Warden; Red Onion State Prison; DAVID ROBINSON, Chief of Corrections
Operation; GERALD KEITH WASHINGTON, Regional Operations Chief;
JEFFREY ARTRIP, EBP Manager Red Onion State Prison; DUAL
TREATMENT TEAM, Red Onion State Prison,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:15-cv-00172-JPJ-RSB)


Submitted: November 30, 2017                                Decided: December 19, 2017


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter K. Mukuria, Appellant Pro Se. Nancy Hull Davidson, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Peter K. Mukuria appeals the district court’s order granting summary judgment to

Defendants on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Mukuria v. Clarke, No. 7:15-cv-00172-JPJ-RSB (W.D. Va. Sept. 27, 2016). We

deny Mukuria’s motions to appoint counsel and to file an exhibit. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2